DETAILED ACTION 
The present application, filed on 10/7/2021 is being examined under the AIA  first inventor to file provisions. 

The following is a non-final First Office Action on the Merits. Claims 1 are pending and have been considered below. 

Priority
This application is a CON of 17/358,451 06/25/2021 ABN, which is a CON of 17/211,571 03/24/2021 ABN, which is a CON of 16/530,062 08/02/2019 ABN, which is a CON of 15/380,879 12/15/2016 ABN, which claims benefit of 62/387,566 12/23/2015. The priority is acknowledged.   


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1 and the therefrom dependent claims are directed respectively to a computer implemented method. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1 is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: registering one or more cards in the discount network; providing a user interface to display the discount programs. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to commercial process, i.e. a process aimed at providing patient discount programs. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, the remaining positively recited elements of the independent claims are directed to: using computing devices; creating a discount network. These claim elements amount to no more than insignificant extra-solution activity (MPEP 2106.05(g)). 
The non-positively recited claim elements are: the medical providers; the discount programs; the discount. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 
The recited computing elements: i.e. computer hardware, are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, the remaining positively recited elements of the independent claims are directed to: using computing devices; creating a discount network. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

Furthermore, the independent claims contain descriptive limitations, not positively recited limitations of elements found in the independent claims and addressed above, such as describing the nature, structure and/or content of: the medical providers; the discount programs; the discount. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

After stripping away the abstract idea claim elements, the additional positively recited steps and descriptive claim elements, the only remaining elements of the independent claims are directed to computer hardware. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig 1 and [0048], including among others consumer system, provider office system, third-party processing system, discount network system. 

When the dependent claims are considered as a whole, as a combination, the additional elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claim 1 is rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 112(a)
Written Description (Possession)
The following is a quotation of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 USC 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 is rejected for reciting the subject matter “create a discount network” which is not adequately described in the specification, in the drawings or in the original set of claims to satisfy the requirements as described in MPEP 2163.05 V: “While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved …” Further "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. "Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement).”
In the instant situation, the application specification attempts to describe the term “create a discount network” at fig5, rc501, [0072] – “At block 501, the system 300 creates a discount network. The discount network may include discount programs for medical providers. Information relating to the discount programs and the discount network may be stored in one or more data structures in one or more databases (e.g., the provider/discount database 310).” No further information, like calculation method or algorithm is provided; i.e. HOW the function is performed. In addition, the specification verbally recites (ipsis verbis) the language of Claims 1, 13. While the specification discloses the function, it discloses neither the necessary structure, nor the necessary algorithm to perform the function, i.e. HOW the operation of creating the discount network is performed and what components are part of the discount network.    
The question is, given the disclosure, would a POSITA conclude that the inventor was in possession of the term “create a discount network” in order to cause an system to perform the functions? The answer is clearly “no.” It looks as if the invention recites terms that have neither structure nor algorithm. 
Therefore, the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
For examination purpose, Examiner will interpret “create a discount network” as any type of network structure, which is what the prior art of record discloses. The reference is provided for compact prosecution purpose. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Duroux et al (US 2012/0101884), in view of Lapsker (US 2005/0187790), in further view of Hoffman et al (US 2007/0233526).   
Regarding Claim 1 – Duroux discloses: A method of providing discounted prices for medical services, the method comprising:  
	providing a user interface to display the discount programs to users associated with the one or more cards registered in the discount network, {see at least fig1, rc12, [0017] cardholder has access, link to account}  
	wherein the discount in each discount program is applied in two separate card transactions, {see at least fig1, rc11, rc13, [0018], [0020] payment from account, reward account; [0022] cardholder account and client account automatically updated; [0026] supplier credits client account}  
	a first card transaction to add an amount charged for a medical procedure provided by the respective medical provider to an account of the respective medical provider and {see at least fig1, rc11, [0020] payment from account; [0022] cardholder account automatically updated}  
	a second card transaction to subtract an amount reflecting the discount from the account of the respective medical provider, {see at least fig1, rc13, [0018] reward account; [0030] client account and reward account merged into single account; [0022] client account automatically updated; [0026] supplier credits client account}  
	the first card transaction performed using a card of the one or more cards registered in the discount network, {see at least fig1, rc11, [0015] cardholder has an account, debit or credit card}  
	the second card transaction performed automatically subsequent to the first card transaction, transaction information relating to the first card transaction received from a transaction processing system, {see at least fig1, rc11, [0015] cardholder has an account, debit or credit card; [0022] both accounts are automatically updated (reads on first card transaction)}  
	the amount reflecting the discount determined by accessing the one or more databases subsequent to the first card transaction. {see at least [0069] calculates all ash back and discounts associated with the purchase}  

Duroux does not disclose, however, Lapsker discloses: 
	using one or more computing devices comprising computer hardware: {see at least fig1, rc11, [0011] processor; [oo14] pharmacy benefits processor}   
	creating a discount network that includes discount programs for medical providers; {see at least fig2, rc7, rc9, [0015]-[0016] network for discount to patients}  
	wherein each discount program specifies at least one discount for medical procedures provided by the respective medical provider and is provided by an agreement between the discount network and the respective medical provider, information relating to the discount programs and the discount network stored in one or more data structures in one or more databases; {see at least fig1A, “Up to $60 value” (reads on information relating to discount programs)}  
	registering one or more cards in the discount network, information relating to the one or more card numbers stored in the one or more data structures in the one or more databases; and {see at least fig1, rc9, [0013]-[0017] opt-in center; fig3, rc20, [0018] opt-in, card activation}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Duroux to include the elements of Lapsker.  One would have been motivated to do so, in order to provide user with the discount network benefits.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Duroux evidently discloses using one account both for payment and rewarding transactions.  Lapsker is merely relied upon to illustrate the functionality of registering a card in a discount network in the same or similar context.  As best understood by Examiner, since both using one account both for payment and rewarding transactions, as well as registering a card in a discount network are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Duroux, as well as Lapsker would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Duroux / Lapsker.

 Duroux, Lasker does not disclose, however, Hoffman discloses: 
	wherein each of the one or more medical providers is identified by a unique identifier of a card reader associated with respective medical provider, and {see at least [0002], [0009]-[0012], [0035]-[0036], [0046], fig5, [0055] point of sale transaction (reads on POS card reader unique identifier)}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Duroux, Lasker to include the elements of Hoffman.  One would have been motivated to do so, in order to be able to positively identify the service provider.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Duroux, Lasker evidently discloses using one account both for payment and rewarding transactions.  Hoffman is merely relied upon to illustrate the functionality of a services provider unique identifier in the same or similar context.  As best understood by Examiner, since both using one account both for payment and rewarding transactions, as well as a services provider unique identifier are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Duroux, Lasker, as well as Hoffman would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Duroux, Lasker / Hoffman.


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  




Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.     
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Center system.  Status information for published applications may be obtained from Patent Center information webpage. Status information for unpublished applications is available through Patent Center information webpage only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622